Bloodworth, J.
1. The special ground of the motion for a new trial based upon newly discovered evidence was properly overruled. A part of this evidence was impeaching in its nature; the remainder was cumulative and not of such character as would likely produce a different verdict should a new trial be granted. See Park’s Penal Code, § 1088, and citations under the catchwords “Cumulative,” “Impeaching,” pp. 752-3, 755.
2. The verdict is supported by evidence and has the approval of the trial judge, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.